Title: To Thomas Jefferson from Amos Stoddard, 29 October 1804
From: Stoddard, Amos
To: Jefferson, Thomas


               
                  
                     Sir,
                  
                  St. Louis 29th. Octr. 1804.—
               
               Captain Lewis, before he left this, engaged a trader on the River Demoine to procure vocabularies of the Ayovais and Sioux languages. The trader has obtained that of the former, which I do myself the honor to enclose: That of the latter will be furnished sometime next spring, when it will be transmitted to you agreeably to the request of Capt. Lewis. 
               I am, Sir, with sentiments of high respect, Your very huml. Servt.
               
                  Amos Stoddard, Capt 
                  corps of artillerists.
               
            